     Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 1 of 13



                   IN THE UNITED STATES OF AMERICA
                   SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
UNITED STATES OF AMERICA
v.                           CRIMINAL ACTION NO. 5:09-cr-15-DCB-JCS
CLARENCE LEWIS BLEVINS                                          DEFENDANT
                                   ORDER

     Before the Court is Defendant’s Motion for Compassionate

Release/Reduction in Sentence [ECF No. 59]; Motion to Reduce

Sentence under the First Step Act [ECF No. 61]; Motion for a

Hearing [ECF No. 63]; Motion to Appoint Counsel [ECF No. 64];

and a Supplemental Motion for Compassionate Release (COVID-19)

[ECF No. 66]. The Government opposes the Motions. Having read

the motions, memorandum in support, applicable statutory and

case law, and being otherwise fully informed in the premises,

the Court finds as follows:

                                Background

     Defendant Blevins has been twice convicted with

solicitation of murder-for-hire under 18 U.S.C. § 373(a). In

2007 – while incarcerated at the Federal Correctional

Institution Low at Yazoo City, Mississippi – Blevins told a

government informant, C.W., that he would provide explosives in

exchange for C.W. to murder his former spouse, her boyfriend,

and her neighbor. Subsequently, the Government arrested and

                                     1
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 2 of 13



charged Blevins with a violation of § 373(a). On August 19,

2009, a jury found Blevins guilty of solicitation of murder-for-

hire. The Court sentenced him to serve a total of 240 months in

prison followed by three years of supervised release. The Fifth

Circuit Court of Appeals affirmed his conviction. In its

Opinion, the Fifth Circuit discussed the facts of the case in

relevant part:

     “Blevins said that he wanted the murders to happen while
     he was still incarcerated so that he would have an alibi.
     Blevins also provided C.W. with a detailed description
     of his ex-wife’s house, including the address and layout
     of the house. C.W. asked Blevins several times if he was
     serious about wanting his ex-wife killed, and each time
     Blevins assured C.W. that he wanted the murder
     committed. In one of the recorded conversations, Blevins
     told C.W. that he could rape his ex-wife prior to killing
     her if he was careful not to leave behind any DNA
     evidence.


     During taped conversations, introduced into evidence,
     Blevins and C.W. discussed C.W. traveling from Louisiana
     to Florida to murder Blevins’s ex-wife, her boyfriend,
     and her neighbor. Blevins stated several times that he
     wanted these individuals murdered and offered C.W.
     explosives in exchange for their deaths.”
[ECF No. 52] at pp. 2 & 9. Blevins is serving his prison term at

FCI Forrest City, a low security federal correctional

institution in Arkansas. According to the Bureau of Prisons

(“BOP”), Blevins has served over 11 years of his 20-year

sentence. He is set to be released on April 17, 2026. Blevins

committed the instant offense while serving another sentence,

                                    2
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 3 of 13



and he has been incarcerated for over 20 years. Blevins is 80

years old and suffers from several medical issues, including

hypertension.

     Blevins moves for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). He seeks to either have his sentence

reduced to time served, or to serve the remainder of his

sentence on home confinement. Blevins claims that his motivation

for seeking release is to tend to his wife who is 82 years old

and unable to live on her own without his additional income and

the in-home care he could provide. Additionally, Blevins asserts

that his age and medical history put him at a high risk of

contracting COVID-19 and that his chances of fatality are high.

                                  Discussion

     “A court, on motion by the BOP or by the defendant after

exhausting all BOP remedies, may reduce or modify a term of

imprisonment, probation, or supervised release after considering

the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and

compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020)(citing 18 U.S.C.

§ 3582(c)(1)(A)(i)). Compassionate release is not mandatory but

falls within the district court’s discretion. A court may refuse

to grant compassionate release after weighing the sentencing

factors of 18 U.S.C. § 3553(a). Id. at 693.

                                    3
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 4 of 13



     Even if “extraordinary and compelling reasons,” exist, the

Guidelines’ policy statements provide for a reduction in

sentence only if “[t]he defendant is not a danger to the safety

of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” USSG § 1B1.13. Factors relevant to this

inquiry may include; whether the offense charged was a crime of

violence, the person’s character, his past conduct, his criminal

history, and the nature and seriousness of the danger to any

person or the community that would be posed by the person’s

release. Generally, it is the defendant’s burden to demonstrate

that he satisfies the requirements for compassionate release.

United States v. Johnson, Crim. No. 2:13-231, 2020 WL 3000500,

at *2 (S.D. Tex. June 2, 2020).

     Before turning to the procedural and substantive merits of

the defendant’s motions, the Court will quickly resolve the

Defendant’s Motion to Appoint Counsel and Motion for a Hearing.

As a general matter, “there is no right to a hearing and

assistance of counsel on a motion for reduction of sentence.”

United States v. Legree, 205 F.3d 724, 729 (4th Cir. 2000). “A

motion pursuant to § 3582(c) ‘is not a do-over of an original

sentencing proceeding where a defendant is cloaked in rights

mandated by statutory law and the Constitution.’” Id. at

730(citing United States v. Tidwell, 178 F.3d 946, 949 (7th

Cir.), cert. denied, 528 U.S. 1023 (1999)). Additionally Rule 43
                                    4
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 5 of 13



of the Federal Rules of Criminal Procedure makes clear that a

defendant’s presence is not required when “[t]he proceeding

involves the correction or reduction of sentence under Rule 35

or 18 U.S.C. § 3582(c).” Accordingly, the Court denies the

defendant’s motions to appoint counsel and for a hearing.

     The court will now turn to the procedural requirements for

a motion for compassionate release/reduce sentence.

Defendant Has Failed to Exhaust Administrative Remedies

     Although the Government seems to concede that there has

been exhaustion, the Court finds that the Defendant failed to

exhaust his administrative remedies. Before filing compassionate

release motions, prisoners must exhaust their administrative

remedies in one of two ways:

  (1)   Prisoners may file a motion with the court after fully
        exhausting all administrative rights to appeal the Bureau
        of Prison’s decision not to file a motion for
        compassionate release, or
  (2)   Prisoners may file a motion with the court after
        requesting release and there has been “the lapse of 30
        days from the receipt of such request by the warden of
        the defendant’s facility...”
18 U.S.C. § 3582(c)(1)(A). The statute does not provide an

exception to this mandatory statutory exhaustion requirement,

equitable or otherwise. See United States v. Koons, No. CR 16-

214-05, 2020 WL 1940570, at *3 (W.D. La. Apr. 21, 2020). “If an

inmate's request is denied before the lapse of 30 days, then he

                                    5
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 6 of 13



must fully exhaust administrative remedies before the Court may

consider his motion to modify his sentence under the statute.”

United States v. Martin, Crim. No. 3:16-cr-70-DPJ-LRA, 2020 WL

3065302, at *3 (S.D. Miss. June. 9, 2020).

     To “fully exhaust all administrative remedies” under §

3582(c)(1)(A), an inmate who is not satisfied with the Warden’s

response:

     “may submit an Appeal on the appropriate form (BP-10) to
     the appropriate Regional Director within 20 calendar
     days of the date the Warden signed the response. An
     inmate who is not satisfied with the Regional Director's
     response may submit an Appeal on the appropriate form
     (BP-11) to the General Counsel within 30 calendar days
     of   the  date   the   Regional   Director  signed   the
     response.... Appeal to the General Counsel is the final
     administrative appeal.”
Martin, 2020 WL 3065302, at n.2 (citing 28 C.F.R. §

542.15(a)); see also United States v. Early, No. 19-92,

2020 WL 2572276, at *2 (W.D. Pa. May 21, 2020). Therefore,

a defendant does not satisfy the exhaustion requirement of

§ 3582(c)(1)(A) if he does not appeal the warden’s decision

to deny compassionate release. See United States v. Pinson,

Crim. No. H-08-283, 2020 WL 2771343, at *3 (S.D. Tex. May

28, 2020)(finding defendant’s failure to appeal warden’s

denial of compassionate release meant that he failed to

exhaust his administrative rights).




                                    6
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 7 of 13



     Blevins submitted a request for compassionate release to

the warden at FCI Forrest City on April 8, 2019. On April 12,

2019, Warden DeWayne Hendrix denied Blevins’s request for

compassionate release. Inasmuch as Blevins’s request was denied

before the lapse of 30 days, he is required to fully exhaust his

administrative remedies before the Court may hear his Motion.

There is no evidence that Blevins appealed the warden’s decision

with the BOP. By failing to appeal the warden’s decision to the

Regional Director, Blevins has not fully exhausted his

administrative rights and the suit must be dismissed.

     While the defendant’s Motion must be denied for failure to

exhaust, the motion also fails on the merits of the claim, which

the Court will now discuss.

Requested Relief

     In his Motion for Reduction in Sentence [61], Blevins asks

the Court “to reduce his sentence to time served pursuant to

Section 603 of the First Step Act of 2018.” This Motion must be

denied for failure to comply with the mandatory exhaustion

requirements of § 3582(c)(1)(A). Even if Blevins had met the

exhaustion requirement, he failed to demonstrate “extraordinary

and compelling” circumstances warranting compassionate release

under § 3582(c)(1)(A). His request for a reduction of his

sentence to “time served” is DENIED.

                                    7
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 8 of 13



     In Defendant’s Supplemental Motion for Compassionate

Release (COVID-19), he asks the Court “to enter an order

requiring the Bureau of Prisons (“BOP”) to release him from FCI

Forrest City, and require him to serve the remainder of his

sentence on home confinement.” However, the Court lacks the

authority to order the BOP to transfer Blevins to home

confinement. Once a sentence is imposed, the BOP “shall

designate the place of the prisoner’s imprisonment.” See 18

U.S.C. § 3621(b). “Because [defendant] seeks release to home

confinement, his initial remedy is by administrative action

within BOP. Following exhaustion, the proper vehicle to

challenge BOP’s administrative decisions is a petition pursuant

to 28 U.S.C. § 2241.” United States v. Nevers, Crim. No. 16-88,

2020 WL 2769880, at *8 (E.D. La. May 28, 2020).

     The passage of the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”) has not provided district courts the

authority to order an inmate to be transferred to home

confinement. In a well-reasoned opinion out of the Eastern

District of Louisiana, the court explained:

     Section 12003(b)(2) of the Act gives the Director of the
     BOP authority to lengthen the maximum amount of time a
     prisoner may be placed in home confinement under 18
     U.S.C. § 3624(c)(2) during the covered emergency period,
     if the Attorney General finds that emergency conditions
     will materially affect the functioning of the BOP. On
     April 3, 2020, the Attorney General issued a memorandum


                                    8
    Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 9 of 13



     to the Director of the BOP making that finding and
     directing   the   immediate   processing   of   suitable
     candidates for home confinement. However, nothing in the
     CARES Act gives the Court a role in determining those
     candidates.
See Nevers, 2020 WL 2769880, at *8(citing United States v.

Mogan, Crim. No. 14-040, 2020 WL 2558216, at *2 n.12 (E.D.

La. May 20, 2020)). Accordingly, the Court must deny Blevins’s

request for release to home confinement as this Court lacks

authority to order the BOP to transfer the defendant to home

confinement.

Extraordinary and Compelling Reasons

     Title 28 of the United States Code, section 994(t), states

that the United States Sentencing Commission, “in promulgating

general policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe

what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and

a list of specific examples.” Accordingly, the Sentencing

Commission has provided four narrow categories of extraordinary

and compelling grounds that would warrant compassionate release:

     (A) Medical Condition of the Defendant.
          (i) The defendant is suffering from a terminal illness
          (i.e., a serious and advanced illness with an end of
          life trajectory). A specific prognosis of life
          expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples

                                    9
   Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 10 of 13



          include metastatic solid-tumor cancer, amyotrophic
          lateral sclerosis (ALS), end-stage organ disease, and
          advanced dementia.
          (ii) The defendant is—
                (I) suffering from a serious physical or medical
                condition,
                (II) suffering from a serious functional or
                cognitive impairment, or
                (III) experiencing deteriorating physical or
                mental health because of the aging process, that
                substantially diminishes the ability of the
                defendant to provide self-care within the
                environment of a correctional facility and from
                which he or she is not expected to recover.
     (B) Age of the Defendant. – The defendant (i) is at least
     65 years old; (ii) is experiencing a serious deterioration
     in physical or mental health because of the aging process;
     and (iii) has served at least 10 years or 75 percent of his
     or her term of imprisonment, whichever is less.
     (C) Family Circumstances.
          (i) The death or incapacitation of the caregiver of
          the defendant's minor child or minor children.
          (ii) The incapacitation of the defendant's spouse or
          registered partner when the defendant would be the
          only available caregiver for the spouse or registered
          partner.
     (D) Other Reasons. – As determined by the Director of the
     Bureau of Prisons, there exists in the defendant's case an
     extraordinary and compelling reason other than, or in
     combination with, the reasons described in subdivisions (A)
     through (C).
U.S.S.G. 1B1.13, Application Note 1.
     Defendant initially sought compassionate release for family

circumstances, but he has not shown the death or incapacitation

of his wife’s caregiver. To the contrary, Defendant states that


                                   10
   Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 11 of 13



his wife currently resides with her son’s family members who are

providing care for her. Blevins is not “the only available

caregiver for the spouse or registered partner,” so his request

for relief due to family circumstances fails.

     The Court will now examine Blevins’s medical condition and

age. Blevins is an 80-year-old who suffers from hypertension,

which is one of the medical conditions that increases an elderly

person’s susceptibility to contracting COVID-19. Report of the

WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19)

at 12, https://www.who.int/docs/default-source/coronaviruse/who-

china-joint-mission-on-covid-19-final-report.pdf. Considering

the age of the defendant and his medical history, the defendant

may be able to demonstrate an extraordinary and compelling

reason – in light of the COVID-19 pandemic – that could warrant

a reduction in sentence. Regardless, after considering 18 U.S.C.

§ 3142(g), the Court finds that compassionate release is not

appropriate in this circumstance because the defendant is a

danger to the safety of others based on his criminal history.

Defendant disputes his potential danger to society, claiming

that he has a good institutional record and is not a

disciplinary problem. [ECF No. 59] at 3.

     The Court is unpersuaded by defendant’s claim that he does

not pose a danger. The defendant has been convicted two times of


                                   11
   Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 12 of 13



solicitating the murder of his ex-wife. As previously discussed,

the imposition of his first federal sentence did not prevent the

defendant from making a second solicitation to murder his former

spouse while in prison for his first conviction. In that

instance, Blevins also solicited the murder of his former

spouse’s boyfriend and her neighbor. Additionally, the

Government writes in their brief, “it was learned that Blevins

shot and wounded his own daughter prior to his first federal

conviction for soliciting the murder of his ex-wife, and was

prosecuted locally for it.” [ECF No. 69] at 10. In response to

Blevins’s motion for compassionate release, the United States

Attorney’s victim-witness coordinator contacted the former

spouse and neighbor. Both, very understandably, expressed

concerns about their safety if Blevins was granted early release

from confinement.

     When looking at the relevant factors, the defendant is

clearly not eligible for compassionate release. First, two of

his past convictions were for crimes of violence. Second, the

defendant’s history in prison does not support his contention

that he is not dangerous inasmuch as he offered explosives to a

fellow inmate in exchange for the murder of three people.

Finally, the fact that his former spouse and her neighbor are

alive and concerned about their safety if Blevins is released

demonstrates the seriousness of the danger that would be posed
                                   12
   Case 5:09-cr-00015-DCB-FKB Document 72 Filed 06/16/20 Page 13 of 13



by this person’s release. Each of these factors point to the

fact that Blevins remains a danger to society and should not be

released from confinement.

     Accordingly,

     IT IS HEREBY ORDERED that the Defendant’s Motion for

Reduction in Sentence Pursuant to the First Step Act [ECF No.

61] is DENIED.

     IT IS FURTHER ORDERED that the Motion for Compassionate

Release and Supplemental Motion for Compassionate Release [ECF

Nos. 59 & 66] are DENIED.

     IT IS FURTHER ORDERED that Defendant’s Motion for

Appointment of Counsel [ECF No. 64] is DENIED.

     IT IS FURTHER ORDERED that the Defendant’s Motion for a

Hearing [ECF No. 63] is DENIED.

     SO ORDERED this the 16th day of June, 2020.

                                     __/s/ David Bramlette___________
                                         UNITED STATES DISTRICT JUDGE




                                   13
